         Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

 L. LIN WOOD, JR.,                   )
                                     )
           Plaintiff,                )
 -vs-                                )
                                     ) Case No. 1:21-cv-01169-TCB
 PAULA J. FREDERICK, et al.,         )
                                     )
           Defendants.               )

 PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE IN OPPOSITION
         TO REQUEST FOR PRELIMINARY INJUNCTION

        COMES NOW Plaintiff L. Lin Wood and in conformance with LR 7.1(C),

files his Reply in support of his Motion for preliminary injunction (ECF 27), and in

opposition to Defendants’ Response in opposition (ECF No. 35), and states as

follows.

                          FACTUAL BACKGROUND

1.      Defendants, members of the State Bar of Georgia Disciplinary Board and/or

Office of the General Counsel, accurately state that Plaintiff was provided a Notice

of Investigation (“NOI”) of a grievance on February 11, 2021, and required Plaintiff

to undergo a psychiatric evaluation. [Exhibit A, Follow up letter to Notice of

Investigation]. However, Defendants improperly rely on Bar Rule 4-221.1 as their

reason to disclose almost 2,000 pages of records pertinent to Plaintiff, when they

proffer “while grievances are usually kept confidential at this point in the
          Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 2 of 15




proceedings, the State Bar is authorized to disclose information necessary to correct

false or misleading public statements about otherwise confidential disciplinary

matters.” See Bar Rule 4-221.1. The State Bar members also state: “[T]he Rule also

allows the Office of the General Counsel or the SDB to reveal information that would

otherwise be confidential when there is a charge of wrongful conduct against the

SDB or any person connected with disciplinary proceedings.”

2.      Defendants try to avoid that the State Bar of Georgia, by and through

Defendant Paula Frederick, published on January 29, 2021 – before the February 11,

2021 NOI – that “it is investigating two complaints against Wood and has ordered

him to undergo a psychiatric evaluation.” [Exhibit B, The Atlanta Journal-

Constitution 1/29/2021 article].1 The State Bar’s Disciplinary Board and Office of

General Counsel’s violation of Plaintiff’s due process right began in January 2021,

before the instant lawsuit was filed, making the Defendants’ entire responsive

argument inapplicable. An excerpt from 1/29/2021 The Atlanta Journal-Constitution

publication reads:

            The State Bar’s disciplinary board is investigating Wood under a

            rule that addresses lawyers’ incapacity from mental illness,



1
 https://www.ajc.com/news/pro-trump-attorney-lin-wood-refuses-bars-order-to-undergo-psychiatric-
exam/C2CQFQMB7NGX7DRU7SXJEDP544/

                                                       2
          Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 3 of 15




             alcoholism or other substance abuse, said Paula Frederick, the

             Bar’s general counsel.

             The rule says that when the board determines a lawyer “may be

             impaired or incapacitated,” it may order medical or psychiatric

             evaluations and treatment. “That’s what has happened here,”

             Frederick said.

3.      Furthermore, the State Bar’s General Counsel Paula Frederick published on

February 1, 2021 in the ABA JOURNAL publication –before the February 11, 2021

Notice of Investigation [Exhibit A] – that “Georgia Bar general counsel Paula

Frederick told the Atlanta Journal-Constitution that Wood is being investigated

under a rule that addresses lawyers’ incapacity from mental illness, alcoholism or

other substance abuse. The rule authorizes the bar to order medical or psychiatric

evaluations and treatment when a lawyer may be impaired or incapacitated, she

said.”2     (Emphasis supplied.)              Said publication stated that “The Georgia Bar

confirmed to Reuters and the Atlanta Journal-Constitution that Wood had been

asked to take the exam.”




2
 https://www.abajournal.com/news/article/after-filing-election-suits-pro-trump-lawyer-l.-lin-wood-is-asked-to-
undergo-mental-health-evaluation/

                                                         3
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 4 of 15




4.    Thus, Defendants’ position that the State Bar of Georgia “found it necessary

to invoke the exception of Rule 4-221.1 to provide the Court with information that

would otherwise be confidential at this stage of a disciplinary investigation” is

utterly misleading.

5.    The State Bar of Georgia published Plaintiff L. Lin Wood’s alleged incapacity

due to mental illness, alcoholism or other substance abuse, based on four (4)

Grievance Complaints, filed with the State Bar of Georgia by out-of-state filers from

Chicago, IL (Paul Fine, Esquire), Eugene, OR (Stacy D. Smith Goldenberg),

Hackensack, NJ (John V. Bellocchio) and Maumee, OH (Ted Kurt, Esquire).

6.    Moreover, three members of the Supreme Court of the United States, Justices

Thomas, Alito and Gorsuch, opined in their dissenting opinions in Republican Party

of Pennsylvania v. Veronica Degraffenreid, et al., 592 U. S. ____ (2021): “We failed

to settle this dispute before the election, and thus provide clear rules. Now we again

fail to provide clear rules for future elections. The decision to leave election law

hidden beneath a shroud of doubt is baffling. By doing nothing, we invite further

confusion and erosion of voter confidence. Our fellow citizens deserve better and

expect more of us. I respectfully dissent.”

7.    Noticeably, the State Bar of Georgia Office of the General Counsel published

the following WARNING on its webpage: IMPORTANT INFORMATION AND

                                              4
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 5 of 15




INSTRUCTIONS, PLEASE READ BEFORE SENDING A GRIEVANCE.

[Exhibit D]. In said warning, the State Bar of Georgia states: “There may be times

when you feel that the attorney did not represent you in the best possible way and

this resulted in an unfavorable outcome.” [Exhibit C, State Bar’s webpage

WARNING].

We further find at Exhibit D: “If you feel that your grievance may be the result of

poor communication or a misunderstanding between you and the attorney, you

should have an open talk with the attorney before you file a grievance.” Again, the

State Bar of Georgia implemented these requisites, but failed to follow them with

respect to Plaintiff Wood.

8.    Defendant Paula Frederick and her co-Defendants used four unauthorized

Grievance Complaints to initiate the Bar’s “comprehensive grievance addressing

concerns similar to those in your submission, and an investigation is currently being

conducted based upon that grievance.” [Exhibit D composite, February 17, 2021

letters to Grievance Complaint filers John V. Bellocchio (Hackensack, NJ), and Ted

Kurt, Esquire ((Maumee, OH)], while dismissing their grievances.

9.    In plain terms, the State Bar of Georgia’s Office of the General Counsel and

its Disciplinary Board members used unauthorized Grievance Complaints from four

non-clients of Plaintiff, despite the State Bar of Georgia WARNING [Exhibit D]

                                          5
        Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 6 of 15




regarding their relationship and privity with a Georgia lawyer, as a pretext for the

State Bar to question Plaintiff’s mental health based on information obtained from a

pending lawsuit, from a sua sponte Order from a judge in Delaware whose Order

would also be critical of the dissenting opinion of three United States Supreme Court

Justices in Republican Party of Pennsylvania v. Veronica Degraffenreid, et al., 592

U. S. ____ (2021), and social media posts.

10.   Defendants’ invocation of Rule 4-221.1 to file of record what the State Bar’s

own rules require be kept confidential, after Defendants had disclosed and published

confidential information about Plaintiff on January 29 and February 1, 2021 to The

Atlanta Journal-Constitution, ABA JOURNAL, and Reuters, alleging Plaintiff is

mentally insane, or is an alcoholic, or is a drug addict, lacks candor.

11.   It is also telling that Defendants advance in their Response that the grievance

is based in part on the following:

      1. Wade, et al., v. Wood, Fulton County Superior Court, Civil Action

         File Number 2020-cv-339937

      2. Revocation of pro hac vice admission

      3. Plaintiff’s Public Statements.

12.   Items 1 and 2 are not addressed within the Grievance Complaints filed by four

out-of-state grievance filers, leaving item 3 as having commonality with the four

                                           6
        Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 7 of 15




Grievance Complaints filed. Grievances about Plaintiff’s social media posts do not

have any relation to ongoing litigation between Plaintiff and three lawyers in Wade,

et al., v. Wood, Fulton County Superior Court, Civil Action File Number 2020-cv-

339937; nor with a judge in Delaware entering a sua sponte Order critical of

Plaintiff’s election integrity lawsuits.

13.   Judge Karsnitz opined in his Order that “the Georgia case was textbook

frivolous litigation.” [Exhibit E, 1/11/2021 Order in Carter Page v. OATH INC.,

C.A. No. S20C-07-030 CAK]. However, a review of the two cases in which Plaintiff

litigated the November 3, 2020 General Election in Georgia, Pearson v. Kemp, 1:20-

cv-4809-TCB and Wood v. Raffensperger, 1:20-cv-05155-TCB, did not reveal that

any of the defendants, or the presiding judge, considered the lawsuits “textbook

frivolous litigation”, as none filed a Rule 11 motion, and the presiding judge on both

cases, the Hon. Timothy C. Batten, did not invoke the Code of Conduct for United

States Judges, nor did he report Plaintiff to the State Bar of Georgia.

14.   For instance, in Pearson v. Kemp, 1:20-cv-4809-TCB, Defendant, Georgia

Governor Kemp, advanced: “The truth is that the 2020 general election was,

according to the federal agency tasked with overseeing election security, “the most

secure in history.” However, on March 25, 2021, Georgia Governor Brian Kemp,

the Defendant in that case only two months earlier, signed into law SB 202 to ensure

                                           7
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 8 of 15




election integrity. [Exhibit F, March 26, 2021 media release by the Office of the

Governor], imposing new election integrity measures to what his own lawyers called

“the most secure [general election] in history” two months earlier.

15.   Likewise, Plaintiff filed Wood v. Raffensperger, 1:20-cv-05155-TCB, in

which none of the defendants filed a Rule 11 motion against Plaintiff. In said matter,

Plaintiff Wood argued that “three aspects of Defendants’ election scheme

unconstitutionally contravene the Georgia legislature’s prescribed election

procedures: 1. signature verification for absentee ballots; 2. processing of absentee

ballots prior to January 5; and 3. installation of ballot drop boxes.” SB 202, an

election integrity bill signed into law on March 25, 2021 in Georgia, addressed these

very same issues.

16.   Judge Karsnitz’s ruling did not foresee that both parties to the Georgia

litigation, which he labeled “textbook frivolous litigation” on January 11, 2021,

would be in agreement that election integrity reform was justified by March 25,

2021, and election reform is now a fact in the State of Georgia.

17.   The State Bar of Georgia, nonetheless, relied and continues to rely on such

Order to request that Plaintiff Wood submit to a mental health examination.

18.   Four unauthorized Grievance Complaints, a Delaware Order bursting with a

judge’s personal opinions about Plaintiff Wood’s election integrity cases in Georgia,

                                          8
        Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 9 of 15




and an ongoing disputed matter between former law office occupants, where none

of the parties have testified at deposition or trial, led the State Bar of Georgia to

request that Plaintiff submit to a psychiatric evaluation.

19.   To add, the State Bar informed the world, through the ABA JOURNAL,

Reuters and The Atlanta Journal-Constitution, that Plaintiff is mentally ill, impaired,

and incompetent, before this litigation ensued.

20.   For Defendants to suggest in their Response that Plaintiff has the right to due

process throughout the grievance process, and thus does not require that injunctive

relief be provided, is illusory and irrisory. The State Bar of Georgia had already

violated Plaintiff’s right to due process and his right to privacy many times in 2021,

as shown, before Plaintiff filed the instant lawsuit.

                ARGUMENT AND MEMORANDUM OF LAW

      Defendants advance three arguments in the Response, identified as A through

C, to have the Court deny Plaintiff’s request for injunctive relief.

A.    Plaintiff Misstates Key Facts Regarding the Request for Voluntary

Mental Health Examination and the Disciplinary Process.

      Defendants insist that the State Bar’s investigative arm does not have

authority to require a lawyer to undergo a mental health evaluation, which the State

Bar emphasizes is consensual in nature. However, a review of Exhibit A, the NOI

                                           9
         Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 10 of 15




letter, states: “Bar Rule 4-104 provides that a lawyer’s refusal to participate in an

evaluation recommended under the rule may be grounds for further proceedings

under Bar Rules. If you decline to cooperate I will convey that decision to the State

Disciplinary Board so that they may decide how to proceed.” (Emphasis supplied.)

This message is not a request; it is a warning. No reasonable and unbiased person

would interpret such message as a request for a consensual mental health evaluation

with no risk of adverse consequences.

        Additionally, Defendant Paula Frederick published: The rule authorizes the

bar to order medical or psychiatric evaluations and treatment when a lawyer may

be impaired or incapacitated, she said.”3                       (Emphasis supplied.)             [Exhibit G,

February 1, 2021 ABA JOURNAL article]. Defendant Paula Frederick, in no

uncertain terms, comments on her initiation of an investigation before the NOI is

sent to Plaintiff Wood, and in her comments uses mandatory, not consensual,

language. It is not in question that Defendant Paula Frederick told the ABA

JOURNAL that she has the authority to order the psychiatric evaluation of Plaintiff

Wood, irrespective of what she may now claim in a Response. In short, Plaintiff

Wood did not misstate anything; rather, the State Bar wishes to avoid this Court



3
 https://www.abajournal.com/news/article/after-filing-election-suits-pro-trump-lawyer-l.-lin-wood-is-asked-to-
undergo-mental-health-evaluation/

                                                        10
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 11 of 15




knowing its own violations of its own rules governing its investigation of a Georgia

lawyer, Plaintiff Wood. Defendants also state two different outcomes with regard to

due process. In its Motion to dismiss (ECF 34), Defendants state at Page 5: “The

request for consensual evaluation is part of the investigation into the grievance. It

is not an adjudicative proceeding itself, so there is no due process opportunity to be

heard before the request is made.” However, in their Response in Opposition to

Plaintiff’s Request for Preliminary Injunction (ECF 35), Defendants advance, at

Pages 11-12, that Plaintiff Wood’s due process rights will be respected throughout

the disciplinary proceedings. Both cannot be true, demanding that injunctive relief

be granted.

B. The Court Should Decline To Intervene Based on the Younger Abstention

Doctrine.

      The Younger abstention doctrine is inapplicable herein. Younger v. Harris,

401 U.S. 37 (1971) stands for the proposition that only if the defendant (it was a

criminal case) will face irreparable harm, should a federal court intervene in

proceedings that are already underway in state court. Defendants argued in their

Response, relying on Cohran v. State Bar of Georgia, 790 F. Supp. 1568 (N.D. Ga.

1992), that “The District Court held that, since Cohran had a chance to raise his

constitutional claims before the Georgia Supreme Court, the District Court had no

                                          11
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 12 of 15




need to intervene.” Id. Notably, the Younger Court, in one of the concurring

opinions with the majority opinion, rules that: “A federal court that is contemplating

intervening in a civil proceeding in a state court might consider different factors.

This decision applies only to criminal prosecutions in state court.” Id.

       To wit, Plaintiff Wood is not a defendant in a criminal prosecution in state

court anywhere in the world.

       Additionally, Younger stands for the proposition that “the normal course of a

state criminal prosecution cannot be blocked on the basis of fears of prosecution

that are merely speculative.” Id. In the instant case, it is not speculative that the State

Bar of Georgia required Plaintiff Wood to submit to a psychiatric evaluation, a very

invasive process intended to harass and smear Plaintiff.

       Lastly on this issue, Plaintiff Wood filed a Petition for Stay of the State Bar

of Georgia investigation pending a ruling on its propriety, in the matter L. Lin Wood,

Jr. v. State Bar of Georgia, Case No. S21O0897. The Supreme Court of Georgia

dismissed it on May 3, 2021 on the basis that the Court only exercises original

jurisdiction in “extremely rare” instances. [Exhibit H, Order of dismissal] Hence,

Plaintiff raised his constitutional issues in state court and the state court refused to

consider them. Consequently, there are no pending state court proceedings, thus not




                                            12
          Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 13 of 15




permitting a federal court with jurisdiction to accept the matter and still conform

with the rulings in Cohran and Younger.

B.    Plaintiff Fails to Satisfy any of the Criteria for Preliminary Injunctive

Relief.

A preliminary injunction is granted when (1) the plaintiff is likely to succeed

on the merits of his or her claims; (2) the plaintiff would suffer irreparable harm in

the absence of an injunction; (3) the harm suffered by the plaintiff absent an

injunction would exceed the harm that the injunction would cause the defendant; and

(4) an injunction would not disserve the public interest. See Lebron v. Sec’y, Fla.

Dep’t of Children and Families, 710 F.3d 1202, 1206 (11th Cir. 2013).

      Plaintiff Wood is likely to succeed on the merits of his claims. These

constitutional rights violations are not part and parcel of the State Bar’s

investigation, and can only be addressed by the District Court. Secondly, Plaintiff

Wood will suffer harm in the absence of an injunction. The State Bar of Georgia has

already violated Plaintiff’s right to due process and right to privacy, which has

harmed Plaintiff’s name, image and likeness. The State Bar’s Office of the General

Counsel interviews in late January-early February with The Atlanta Journal-

Constitution, ABA JOURNAL and Reuters, before this action began and before

Plaintiff Wood received the State Bar’s NOI, are clear due process violations.

                                          13
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 14 of 15




Surely, injunctive relief will protect Plaintiff Wood from further harm and prejudice.

Thirdly, granting injunctive relief will not harm the Defendants and disserve the

public interest. The State Bar of Georgia still has the opportunity to address

Plaintiff’s alleged misconduct as a lawyer.

                                  CONCLUSION

      For the reasons stated, Plaintiff’s Motion for preliminary injunctive relief

should be granted.

Respectfully submitted this 7th day of May, 2021.

                                               By: /s/ Larry L. Crain
                                               Larry L. Crain, Esq.
                                               (Tenn. Supr. Crt. #9040)
                                               CRAIN LAW GROUP, PLLC
                                               5214 Maryland Way, Suite 402
                                               Brentwood, TN 37027
                                               Tel. 615-376-2600
                                               Fax. 615-345-6009
                                               Email: Larry@crainlaw.legal

                                               Counsel for the Plaintiff
                                               (Pro Hac Vice)

                                               By: /s/ Ibrahim Reyes
                                               Ibrahim Reyes, Esquire
                                               Florida Bar No. 581798
                                               REYES LAWYERS, P.A.
                                               236 Valencia Avenue
                                               Coral Gables, FL 33134
                                               Tel. 305-445-0011
                                               Fax: 305-445-1181
                                               Email: ireyes@reyeslawyers.com
                                          14
       Case 1:21-cv-01169-TCB Document 43 Filed 05/07/21 Page 15 of 15




                                              Counsel for the Plaintiff
                                              (Pro Hac Vice)

                                              By: /s/ L. Lin Wood, Jr
                                              L. Lin Wood, Jr., Esq.
                                              State Bar No. 774588
                                              L. LIN WOOD, P.C.
                                              P.O. Box 52584
                                              Atlanta, GA 30355-0584
                                              Tel. 404-891-1402
                                              Fax. 404-506-9111
                                              Email: lwood@linwoodlaw.com
                                              Counsel, Pro Se

           CERTIFICATE OF SERVICE AND OF COMPLIANCE
                      WITH LOCAL RULE 5.1

      I hereby certify that on May 7th, 2021, a true and correct copy of this document
was filed with the Court via the CM/ECF system. All attorneys identified with the
Court for electronic service on record in this case were served by electronic
transmission in accordance with the CM/ECF system, including the following
counsel of record:
      Robert L. Goldstucker
      Patrick N. Arndt
      NALL & MILLER, LLP
      235 Peachtree Street, N.E.
      Suite 1500 – North Tower
      Atlanta, Georgia 30303-1418
      Phone: (404) 522-2200
      Facsimile: (404) 522-2208

      I further certify that I have prepared this document in 14-point Times New
Roman font.
                                                    /s/ Ibrahim Reyes

                                         15
